Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Where Claim 1 recites “for a time period th that is from above 20 min to 30 min has been given it’s broadest reasonable interpretation in view of the specification throughout prosecution.  It is clear from the specification as originally filed that “Example” on page 9 indicates a time period of th that is 2h.  Examiner has taken this limitation to mean above 20 minutes or above 30 minutes.  In order to comply with best U.S. practice Applicant is encouraged to amend claim 1 such that it is not misconstrued as a broader limitation of above 20 min, followed by a narrower limitation of above 30 min.
“The reinforced layer” in the last three paragraphs of claim 1 and in claim 3 are presumed to be the same for the purpose of this examination

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over Bookbinder et al. (US 20130224492 A1) and further in view of Gomez et al. (US 20160251262 A1).
Regarding claims 1-2 and 4, Bookbinder discloses a method of preparing a glass with a reinforced layer comprising;
Looking at a broad Example of Bookbinder, Bookbinder discloses
A first step [0051]: providing a glass, such as that prepared in [0050], for a time period in a molten salt bath.  This step yields a reinforced layer in a surface of the glass.
A second step of thermally processing said glass to a temperature below the strain point including 500 degrees Celsius for a time period th of 90 minutes Bookbinder discloses the choice of heat treatment temperature and time depends on the rate of stress relaxation and rate of diffusion of a particular glass, said heat treatment is to promote the diffusion of the ions deeper [0052].  
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

 Bookbinder discloses the claimed invention with what one skilled in the art would expect to be overlapping temperatures of heat treatments after the first ion exchange except for the limitation of claim 1 of a thermal treatment from 390 degrees Celsius to a temperature that is 10 degrees Celsius below the annealing point, It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature of the heat treatment, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the heat treatment for the purpose of promoting the diffusion of the ions deeper efficiently (stress and relaxation of the glass) as taught by Bookbinder [0052]. 
Bookbinder discloses an alkali aluminosilicate glass with overlapping ranges of composition of the present invention, thus the temperature of the heat treatment would be expected to overlap the claimed ranges or obvious to optimize as discussed above.  This inherently causes the dilution of the distribution of ions in claim 1.
Bookbinder discloses the first ion exchange treatment resulting in a reinforced layer extending into the interior by greater than 3 microns, for example 44 microns  (See at least Fig 5, [0051]).
Bookbinder discloses a second salt bath [0053]-[0056] thus integrating the new ions from the second salt bath into the heat treated glass.
As depicted below for ease, Bookbinder discloses a heat treatment time (one skilled in the art would be motivated to optimize as discussed above).

    PNG
    media_image1.png
    106
    388
    media_image1.png
    Greyscale

Bookbinder discloses the time period for the second ion exchanges of 5 minutes, and 30 minutes ([0053], [0054]) satisfy the claimed relationship with the heat treatment step as required by claim 1.
Bookbinder does not disclose preheating prior to the first ion exchange or rinsing/cooling after the first ion exchange step.
In an analogous art of subsequent ion exchange treatments for alkali alumino silicate glass Gomez discloses the glass to be preheated to prevent thermal shock prior to the first ion exchange, allowing the glass to cool after the first ion exchange and rinsing with water to remove any residual dried salt from the ion exchange and optionally annealing, or thermal treating between ion exchange treatments [0036].
One of ordinary skill in the art would be motivated to include these known steps in the art to avoid thermal shock and remove dried salt as taught by Gomez.
The refractive index trends decrease non-linearly from the surface to the interior as required by claim 1 (See fig 3, 5-9).
Bookbinder does not explicitly state;
a maximum value of the refractive index presents at an outermost surface of the
glass, and a difference between the maximum value and the refractive index of the
glass is not higher than 0.1.

however MPEP 2112.01 states when the same products or substantially same process exists there is a prima facie case of either anticipation or obviousness that the product produced has the same properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties  the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art

Regarding claims 1 and 3, there is nothing in claims 1-3 that prevent “the reinforced layer L2” and “the reinforced layer” from being one in the same.
Alternatively, it would be obvious to one of ordinary skill in the art to repeat steps B and C to diffuse ions further into glass and cause further ion exchange as discussed above regarding claim 1.
Regarding claim 5, both Bookbinder and Gomez disclose alkali aluminosilicate glasses with overlapping  ranges of present claim 4 , see at least the discussion of claim 1 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

US 10968136 B2- preheating or annealing is shortened= efficiency
US 20170355640 A1 evidence of different refractive indexes
 US 20150166405 A1 preheating and multiple heating steps between Ion exchange
US 20180072618 A1 same inventor different applicant
US 20150140325 preheating, washing, annealing between IOX treatments
US 20180346376 A1 preheating
US 3506423 A preheat and washing
US 3282770 A preheating, subsequent baths, different refractive index
US 5895768 A evidence of refractive index
US 20170355640 A1 Fig 2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741